  Case 19-22784        Doc 23      Filed 10/30/19 Entered 10/30/19 13:23:02          Desc Main
                                    Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.:    19-22784
                                             )
       Roberta L Miller                      )       Chapter 13
                                             )
                                             )       Judge:    Deborah L. Thorne
                       Debtor(s)             )




TO:   Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604;


See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above-named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on October 30, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 19-22784   Doc 23   Filed 10/30/19 Entered 10/30/19 13:23:02   Desc Main
                              Document     Page 2 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Barclays Bank Delaware
                       Attn: Bankruptcy
                       P.O. Box 8801
                       Wilmington, DE 19899


                       Blue Trust Loans
                       P.O. Box 1754
                       Hayward, WI 54843


                       Capital One
                       Attn: General Correspondence
                       PO Box 30285
                       Salt Lake City, UT 84130-0285


                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Capital One
                       Po Box 71083
                       Charlotte, NC 28272


                       Capital One
                       Po Box 71083
                       Charlotte, NC 28272


                       Capital One
                       Po Box 71083
                       Charlotte, NC 28272


                       Cerastes LLC
                       c/o Weinstein & Riley
                       2001 Western Ave Ste 400
                       Seattle, WA 98121


                       Comenity Bank/J.Jill
                       Attn: Bankruptcy
                       Po Box 182125
                       Columbus, OH 43218
Case 19-22784   Doc 23   Filed 10/30/19 Entered 10/30/19 13:23:02   Desc Main
                          Document     Page 3 of 10


                   Comenity Bank/King Sizes
                   Attention: Bankruptcy
                   Po Box 182125
                   Columbus, OH 43218


                   Comenity Bank/pier 1
                   4590 E Broad St
                   Columbus, OH 43213


                   Comenity Bank/vctrssec
                   220 W Schrock Rd
                   Westerville, OH 43081


                   First Premier Bank
                   c/o Jefferson Captial Systems LLC
                   PO Box 7999
                   Saint Cloud, MN 56302


                   Fortiva
                   Att: Bankruptcy Dept
                   Po Box 790156
                   Saint Louis, MO 63179


                   Illinois Dept. of Revenue
                   Bankruptcy Section
                   PO BOX 19035
                   Springfield, IL 62794-9035


                   Illinois Dept. of Revenue
                   Bankruptcy Section
                   PO Box 64338
                   Chicago, IL 60664


                   Internal Revenue Service
                   PO Box 7346
                   Philadelphia, PA 19101


                   Loan at Last
                   PO Box 1193
                   Lac Du Flambeau, WI 54538


                   LVNV Funding
                   c/o Resurgent Capital Systems
                   Po Box 10587
                   Greenville, SC 29603
Case 19-22784   Doc 23   Filed 10/30/19 Entered 10/30/19 13:23:02   Desc Main
                          Document     Page 4 of 10


                   LVNV Funding
                   c/o Resurgent Capital Systems
                   Po Box 10587
                   Greenville, SC 29603


                   Masseys
                   Att: Bankruptcy
                   PO Box 2822
                   Monroe, WI 53566


                   Merrick Bk
                   Attn: Bankruptcy
                   P.O. Box 9201
                   Old Bethpage, NY 11804


                   Midamerica/milestone/g
                   Po Box 4499
                   Beaverton, OR 97076


                   Portfolio Recovery Associates
                   Po Box 41067
                   Norfolk, VA 23541


                   Quantum3 Group LLC
                   Genesis Bankcard Services
                   PO Box 788
                   Kirkland, WA 98083


                   Quantum3 Group LLC
                   PO Box 788
                   Kirkland, WA 98083


                   Quantum3 Group LLC
                   PO Box 788
                   Kirkland, WA 98083


                   Quantum3 Group LLC
                   PO Box 788
                   Kirkland, WA 98083


                   Quantum3 Group LLC
                   PO Box 788
                   Kirkland, WA 98083
Case 19-22784   Doc 23   Filed 10/30/19 Entered 10/30/19 13:23:02   Desc Main
                          Document     Page 5 of 10


                   Quantum3 Group LLC
                   Po Box 788
                   Kirkland, WA 98083


                   Resurgent Capital Services
                   Po Box 10368
                   Greenville, SC 29603


                   Silver Cloud Financial
                   635 East Hwy 20 C
                   Upper Lake, CA 95485


                   The Swiss Colony
                   c/o Creditors Bankruptcy Service
                   PO Box 800849
                   Dallas, TX 75380


                   Webbank/fingerhut
                   6250 Ridgewood Roa
                   Saint Cloud, MN 56303
                 Case 19-22784                       Doc 23
                                                         22          Filed 10/30/19 Entered 10/30/19 13:23:02
                                                                                                     13:13:28                     Desc Main
                                                                      Document
                                                                       Document PagePage61of
                                                                                           of10
                                                                                              5
 Fill in this information to identify your case:
 Debtor 1               Roberta L Miller
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-22784                                                                                 have been changed.
                                                                                                                       2.1, 2.3, 2.5, 4.2, 4.4, 5.1, 6.1, 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1,500.00 per Month for 3 months
$1,165.00 per Month for 57 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-22784                       Doc 23
                                                         22          Filed 10/30/19 Entered 10/30/19 13:23:02
                                                                                                     13:13:28                    Desc Main
                                                                      Document
                                                                       Document PagePage72of
                                                                                           of10
                                                                                              5
 Debtor                Roberta L Miller                                                          Case number        19-22784

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          On or before April 20th of the year following the filing of the case and each year thereafter, the Debtor(s)
                          shall submit a copy of the prior year's filed federal tax return to the Chapter 13 Trustee. The Debtor(s) shall
                          tender the amount of any tax refund received while the case is pending in excess of $1,200.00 to the Trustee.
                          The tax refunds shall be treated as additional payments into the plan and must be submitted within 7 (seven)
                          days of receipt of each such refunds by the Debtor(s).


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $70,905.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $4,254.30.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.


Official Form 113                                                              Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-22784                       Doc 23
                                                         22          Filed 10/30/19 Entered 10/30/19 13:23:02
                                                                                                     13:13:28                        Desc Main
                                                                      Document
                                                                       Document PagePage83of
                                                                                           of10
                                                                                              5
 Debtor                Roberta L Miller                                                                  Case number     19-22784

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $58,446.42

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  10.00 % of the total amount of these claims, an estimated payment of $ 3,894.28 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00                  .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                  payment                           paid                        of arrearage      total
                               contract                                                                                             (Refer to         payments to
                                                                                                                                    other plan        trustee
                                                                                                                                    section if
                                                                                                                                    applicable)
 Wyndam                        Residential apartment
 Apartments                    lease                                                    $1,156.00                         $0.00                                 $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate


Official Form 113                                                                     Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-22784                       Doc 23
                                                         22          Filed 10/30/19 Entered 10/30/19 13:23:02
                                                                                                     13:13:28                 Desc Main
                                                                      Document
                                                                       Document PagePage94of
                                                                                           of10
                                                                                              5
 Debtor                Roberta L Miller                                                              Case number   19-22784

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 1. The Chapter 13 plan payments will decrease from $1,500 to $1,165 per month commencing with the December 2019 plan
 payment until the end of the plan.

 2. The Debtor will be required to have payroll taxes, consisting of Federal taxes, State taxes, Social Security and Medicare
 deducted from her paychecks during the duration of the bankruptcy.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Roberta L Miller                                                 X
       Roberta L Miller                                                      Signature of Debtor 2
       Signature of Debtor 1

       Executed on            October 30, 2019                                         Executed on

 X     /s/ David Cutler                                                         Date     October 30, 2019
       David Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-22784                       Doc 23
                                                         22          Filed 10/30/19 Entered 10/30/19 13:23:02
                                                                                                     13:13:28              Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         5 of 5
                                                                                              10
 Debtor                Roberta L Miller                                                          Case number   19-22784

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $67,010.72

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,894.28

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $70,905.00




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
